DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2020, November 28, 2021, and February 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1-3 and 14-17, the closest prior art Maltseff et al. U.S. Patent No. 8,754,749 discloses a method for collaborative RFID readers comprising providing an RFID reader, the RFID reader being a member of a group of participating RFID readers each being to produce a code division multiple access (CDMA)-encoded signal, transmitting, a signal to RFID tags within a reading range of the RFID reader; receiving a response signal from an RFID tag within the reading range, but fails to explicitly disclose or suggest a method for collaborative RFID readers providing an RFID reader, the RFID reader having a baseband frequency and being a member of a group of participating RFID readers each being synchronized to the baseband frequency, and wherein the RFID reader is assigned an orthogonal code to produce a code division multiple access (CDMA)-encoded signal, and a set of mutually- orthogonal codes for all participating RFID readers is known to the RFID reader; transmitting, using the RFID reader, a CDMA-encoded signal to RFID tags within a reading range of the RFID reader; receiving a response signal from an RFID tag within the reading range, wherein the response signal comprises data encoded with an orthogonal code of an RFID reader of the group of participating RFID readers; and decoding the data of the response signal using the known set of mutually-orthogonal codes.
Regarding claims 4-7, the closest prior art Maltseff et al. U.S. Patent No. 8,754,749 discloses a collaborative RFID reader comprising: a transmitter having a Tx, a non-transient memory a processor in 
Regarding claims 8-13 and 18-19, the closest prior art Maltseff et al. U.S. Patent No. 8,754,749 discloses an RFID tag, comprising: a non-transient memory configured to store a unique identification code, a receiver in electronic communication with the non-transient memory and the first antenna, the receiver configured to receive and decode a reader CDMA-encoded signal from the first antenna, but fails to explicitly disclose or suggest an RFID tag, comprising: a non-transient memory configured to store a unique identification code and a set of mutually-orthogonal RFID reader codes; and an antenna configured for a signal at a first frequency; -3-Appl. No. 17/055,974Attorney Docket No.: 018617.01252Preliminary Amendment dated January 1, 2022a receiver in electronic communication with the non-transient memory and the first antenna, the receiver configured to receive and decode a reader CDMA-encoded signal from the first antenna using a code of the mutually-orthogonal RFID reader codes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	March 12, 2022